DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               RUSSELL LERMAN and LEAH LERMAN,
                          Appellants,

                                     v.

BINK REALTY, LLC, a privately owned real estate brokerage, and JOSE
          A. ARMSTRONG, a licensed real estate agent,
                            Appellees.

                               No. 4D17-365

                              [October 5, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Peter   D.    Blanc,     Judge;   L.T.   Case     No.
2015CA01429XXXXMB.

  Russell E. Lerman, Dover, pro se.

   Pete L. Demahy, Kenneth R. Drake and Tiya S. Rolle of Demahy
Labrador Drake Victor Rojas & Cabeza, Coral Gables, for appellees.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.